Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 29-48 are pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on August 6, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,208,040 or US Patent 10,519,153 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


As a result of the current amendment to claim 30, the following rejection now applies.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 32-48 are rejected under 
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, 
This is a new matter rejection.  Dependent claim 30 has been currently amended wherein the R7 variable is defined as absent.  The originally filed specification defines the R7 variable as representing C1-3alkyl, optionally substituted with a 5- or 6-membered heterocyclyl containing one nitrogen atom (page 5, lines 15-16; and originally filed claim 1) and in a specific aspect (or a specific sub-genus or circumstances), the R7 variable can represent hydrogen or C1-3 alkyl (page 8, line 10; page 10, line 21; and originally filed claim 9).  
Applicant did not state where in the specification or the originally filed claims support could be found for the R7 variable being defined as “absent”.  The R7 variable representing hydrogen in limited cases is not equivalent to the R7 variable being absent as alleged by Applicant.  Applicant should specifically point out the support in the original disclosure {page number(s) and 7 variable (Claims 32-48) also lack written description.





The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 30 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Currently amended claim 30 lacks antecedent basis from claim 29 because of the R7 variable now being defined as absent in claim 30 which is not found in the definition of the R7 variable in independent claim 29.
In claim 40, “additional” should be deleted from the claim because a first therapeutic agent has not been identified.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 30 fails to further limit claim 29 because claim 30 is broader in scope than independent claim 29.  In claim 29, the R7 variable can only represent a C1-3 alkyl, which is optionally substituted with a 5- or 6-membered heterocyclyls containing one nitrogen atom.  However, in currently amended claim 30, it states that R7 can be absent or C1-3 alkyl, which is a broader definition of the R7 variable.

Response to Arguments
Applicant's arguments filed August 6, 2021 have been fully considered but they are not persuasive.  In regards to claim 30 being rejected under 35 USC 112(b) and 35 USC 112(d), Applicant argues the definitions of 13 and R14 variables, specifically where R13 and R14 can be taken together to form a heterocyclyl ring that can be optionally substituted with -NR5R6 and R7.
In response, Applicant’s argument is not understood.  The rejection of dependent claim 30 for lacking antecedent basis from independent claim 29 and for failing to further limit independent claim 29 is based on the definition of the R7 variable, and not based on the definitions of the R13 and R14 variables.  Independent claim 29 does not state that the R7 can represent hydrogen (as was previously found in dependent claim 30) nor does independent claim 29 state that the R7 can be absent (as found in currently amended claim 30).  Applicant has failed to amend claim 30 to overcome the rejection of claim 30.  Therefore, the rejection is maintained.
In regards to the rejection of claim 40 for the use of “additional”, Applicant argues that the compounds of formula (II) are identified as therapeutic agents in the specification and would represent the “first .


Allowable Subject Matter
Claim 29 is allowed over the prior art of record.

Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600

August 12, 2021
Book XXIV, page 116